                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,                                          Criminal No. 15-78(2) (SRN)

              Plaintiff,

v.                                                                                     ORDER

Taleb Jamal Awad,

              Defendant.


Michael L. Cheever, Assistant United States Attorney, Minneapolis, MN, on behalf of Plaintiff.

Taleb Jamal Awad, pro se.


       This matter is before the Court on Defendant Taleb Jamal Awad’s pro se motion

requesting a sentence reduction pursuant to § 404(b) of the First Step Act of 2018 (FSA), Pub. L.

No. 115-391, 132 Stat. 5194. [Docket No. 631]. Because FSA § 404 only applies to crimes

involving statutory penalties for crack cocaine, and Awad was not convicted of a crime involving

crack cocaine, and further, because Awad was sentenced after the Fair Sentencing Act of 2010

was in effect, Awad’s motion is denied.

       In May 2016, Awad pled guilty to conspiring to distribute controlled substance

analogues, in violation of 21 U.S.C. §§ 802(32)(A), 813, 841(a)(1), 841(b)(1)(C), and 846.

Change of Plea Hearing [Docket No. 316]. Awad was sentenced to 78 months’ imprisonment

and three years’ supervised release in February 2017. Sentencing J. [Docket No. 464] at 2–3.

Awad’s anticipated release date is February 8, 2020.

       On June 13, 2019, Awad filed a pro se motion for a sentence reduction, pursuant to FSA

§ 404(b). FSA § 404 became effective on December 21, 2018, and it permits courts to apply the




                                               1
Fair Sentencing Act of 2010 retroactively in certain instances involving the statutory penalties

for crack cocaine.

       The Court construes Awad’s motion liberally, as the defendant is proceeding pro se.

Haines v. Kerner, 404 U.S. 519, 520 (1972). Even when Awad’s motion is liberally construed,

he is not eligible for a sentence reduction under FSA § 404 because he was not convicted of a

crime involving the statutory penalties for crack cocaine. Additionally, Awad was sentenced in

2017, after the Fair Sentencing Act of 2010 was in effect. Therefore, Awad’s offense is not

covered by FSA § 404 and the motion is denied to the extent it is based on that provision of the

law.

       Awad’s motion may also be construed as a motion for a sentence reduction based on

retroactive amendments to drug guidelines under 18 U.S.C. § 3582(c)(2) and Guideline §

1B1.10. However, Awad is not eligible for a sentence reduction because none of the drug

guidelines have been reduced and made retroactive since Awad was sentenced. Therefore,

Awad’s motion is denied to the extent it is based on § 3582(c)(2).

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Taleb Jamal Awad’s Motion for Resentencing Pursuant

to § 404(b) of the First Step Act of 2018 [Docket No. 631] is DENIED.

                                                            BY THE COURT:


                                                            s/Susan Richard Nelson
                                                            SUSAN RICHARD NELSON
                                                            U.S. DISTRICT JUDGE
Dated: July 15, 2019.




                                                2
